Russell E. Galer II v. Valencia Pollard















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-167-CV

     RUSSELL E. GALER, II,
                                                                              Appellant
     v.

     VALENCIA POLLARD,
                                                                              Appellee
 

From the 52nd District Court
Coryell County, Texas
Trial Court # COT-02-34107
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The trial court dismissed Russell E. Galer, II’s lawsuit as frivolous under section 14.003(a)(2)
of the Civil Practice and Remedies Code.  See Tex. Civ. Prac. & Rem. Code Ann. §
14.003(a)(2) (Vernon Supp. 2002).  Galer appealed.
      Galer timely filed a notice of appeal.  The clerk’s record was filed in this Court on August
1, 2002.  There is no reporter’s record.  This Court has granted Galer two extensions of time to
file his brief.  Following the most recent extension, Galer’s brief was due on October 25.  To date,
no appellant’s brief has been filed.
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file his brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      More than thirty days have passed since Galer’s brief was due.  We notified him of this defect
by letter dated November 6, 2002.  Id. 42.3, 44.3.  He has not responded to our letter.  Id. 42.3,
38.8(a)(1).  Therefore, this appeal is dismissed for want of prosecution.  Id. 38.8(a)(1).

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed November 27, 2002
Do not publish
[CV06]